Citation Nr: 1719581	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-18 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to increased compensation based on dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel







INTRODUCTION

The appellant served on active duty from August 1976 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which retroactively removed the dependency allowance for the appellant's former spouse, effective April 1, 2000.  

The appellant filed a timely Notice of Disagreement (NOD) in January 2011.  In May 2013, the RO issued a Statement of the Case, changing the retroactive removal date for the appellant's former spouse to January 1, 2001, the first day of the month following their divorce, and adding the appellant's new spouse to his VA compensation award effective April 1, 2010, the first day of the month after the RO determined that the Veteran first notified VA of the marriage.  The record indicates that the RO accepted a July 2013 statement from the appellant in lieu of a timely VA Form 9.  The appeal has now been certified to the Board.  Given the procedural history described above, the Board finds that VA has waived the issue of timeliness in the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).


FINDINGS OF FACT

1.  The appellant and his first spouse were married in January 1982.  

2.  Effective in March 2000, the appellant was awarded VA compensation at the 30 percent rate with an additional allowance for his spouse.  

3.  The appellant and his first spouse divorced in December 2000.

4.  The appellant and his second spouse married in July 2005.

3.  The appellant first notified VA of his remarriage on June 5, 2008.


CONCLUSIONS OF LAW

1.  Termination of additional compensation for the appellant's former spouse effective January 1, 2001, was proper.  38 U.S.C.A. §§ 5110, 5112(b) (2) (West 2014); 38 C.F.R. §§ 3.401(b), 3.501(d) (2016).

2.  Payment of additional compensation for the appellant's current spouse, effective July 1, 2008, is warranted.  38 U.S.C.A. §§ 5110, 5112(b) (2) (West 2014); 38 C.F.R. §§ 3.31, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

	A.  Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Dependency allowance

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a dependent spouse.  38 U.S.C.A. § 1115(1)(A) (West 2014).

An award of additional compensation payable to a Veteran on account of marriage will be effective on the date of the marriage, if evidence is received within one year of the date of the event.  Otherwise, the effective date for additional compensation based on marriage will be the date that notice of the marriage was received.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b) (1).

The effective date of a reduction in compensation benefits based on divorce is the first day of the month following the month of divorce.  38 U.S.C.A. § 5112(b) (2); 38 C.F.R. § 3.501(d) (2).

Regardless of VA regulations concerning the effective dates of awards, the payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

	C.  Proof of marriage or divorce

In order to receive an additional payment for a spouse, sufficient proof of marriage to that individual is required.  38 C.F.R. §§ 3.204, 3.205.

Except as provided below, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of marriage, birth of a child, or death of a dependent, provided that the statement contains:  (1) the date (month and year) and place of the event; (2) the full name and relationship of the other person to the claimant; and, (3) the name and address of the person who has custody of the child if the claimant's dependent child does not reside with the claimant.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see 38 C.F.R. § 3.216).  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

III.  Analysis

A review of the record shows that the appellant and his first spouse were married in January 1982.  

Effective in March 2000, the appellant was awarded VA compensation at the 30 percent rate with an additional allowance for his spouse.  

The appellant and his first spouse divorced in December 2000.  The record contains no indication that the appellant notified VA of his divorce and he has not contended otherwise.  

The appellant married his current spouse in July 2005.  

The record on appeal contains a copy of the July 2005 marriage license which is dated as being received by VA on June 5, 2008.  There is no indication in the record, however, that the RO took any action upon receipt of this document.  

In March 2010, the RO sent the appellant a letter advising him that his VA compensation included an additional amount for dependents.  He was asked to complete and return a Status of Dependents Questionnaire in order to verify his continued entitlement to this allowance.  

On March 23, 2010, VA received the appellant's completed Status of Dependents Questionnaire on which he reported that he had been married to his second spouse since July 2005.  

In an August 2010 letter, the RO advised the appellant that he was currently being paid a dependency allowance for his former spouse.  He was advised that before his new spouse could be added to his award, his former spouse had to be removed effective the first of the month following the date of the termination of that marriage.  He was advised that his new spouse would be added to his award effective April 1, 2010, since VA received notice of the marriage on March 23 2010.  The RO asked the appellant to provide additional information regarding his dependents but he did not respond.  

In an October 2010 letter, the RO advised the appellant that the dependency allowance for his former spouse had been retroactively removed, effective April 1, 2000.  

In January 2011, the appellant submitted a statement indicating that he and his former spouse had divorced in December 2000 and that he had married his current spouse in July 2005.  

In May 2013, the RO advised the appellant that the retroactive removal date for his former spouse had been changed to January 1, 2001, the first day of the month following their divorce, and that his new spouse had been added to his VA compensation award effective April 1, 2010, the first day of the month after he notified VA of the marriage.  

Applying the facts in this case to the applicable legal criteria, the Board concludes that termination of the dependency allowance for the appellant's former spouse effective January 1, 2001, was proper.  As set forth above, the law requires termination of a dependency allowance for a spouse the first day of the month following the date of divorce.  38 U.S.C.A. § 5112(b) (2); 38 C.F.R. § 3.501(d) (2).  That the appellant and his first spouse divorced in December 2000 is not in dispute.  

The Board further finds that payment of the dependency allowance for the appellant's current spouse should be effective July 1, 2008.  Although the RO determined that the appellant did not notify VA of his second marriage until March 2010, as set forth above, the record contains evidence showing that VA received a copy of the appellant's July 2005 marriage license on June 5, 2008.  

Although the appellant married his current spouse in July 2005, the record shows that he did not notify VA of the marriage until June 2008.  He has not contended otherwise.  As noted, the effective date of an award of additional compensation for a spouse is the date of the marriage, if the evidence of the event is received within one year.  Otherwise, the effective date for additional compensation will be the date that notice of the marriage was received.  Under these circumstances, the effective date for an additional compensation allowance for the appellant's current spouse is June 5, 2008, with payment to begin July 1, 2008, as provided by 38 C.F.R. § 3.31.


ORDER

Entitlement to increased compensation based on a dependent spouse from July 1, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


